Exhibit 10.1



THIS CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES INTO WHICH IT
MAY BE CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE. THIS NOTE
HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY AND THE SECURITIES INTO
WHICH IT MAY BE CONVERTED MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT ANY
SALE OR OTHER DISPOSITION IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

SENTINEL ENERGY SERVICES INC.

CONVERTIBLE PROMISSORY NOTE

     

Principal Amount: Not to Exceed $1,500,000

(See Schedule A)

  Dated as of March 1, 2019

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein,
Sentinel Energy Services Inc., a Delaware corporation (the “Maker”), promises to
pay to the order of Sentinel Management Holdings, LLC or its registered assigns
or successors in interest (the “Payee”), or order, the principal balance as set
forth on Schedule A hereto in lawful money of the United States of America;
which schedule shall be updated from time to time by the parties hereto to
reflect all advances and readvances outstanding under this Note; provided that
at no time shall the aggregate of all advances and readvances outstanding under
this Note exceed one million five hundred thousand dollars ($1,500,000). Any
advance hereunder shall be made by the Payee upon receipt of a written request
of the Maker and shall be set forth on Schedule A. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.

1. Principal. All unpaid principal under this Note shall be due and payable in
full on the earlier of (i) November 7, 2019 and (ii) the effective date of a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination, involving the Company and one or
more businesses (the “Business Combination”) (such earlier date, the “Maturity
Date”), unless accelerated upon the occurrence of an Event of Default (as
defined below). Any outstanding principal amount to date under this Note may be
prepaid at any time by the Maker, at its election and without penalty; provided,
however, that Payee shall have a right to first convert such principal balance
pursuant to Section 5 below upon notice of such prepayment.



 1 

 



2. Interest. No interest shall accrue on the unpaid balance of this Note.

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

4. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):

(a) Failure to Make Required Payments. Failure by the Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above or issue warrants pursuant to Paragraph 5 hereof, if so elected
by the Payee.

 

(b) Voluntary Bankruptcy, Etc. The commencement by the Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of the Maker generally to pay its debts as such debts become due, or
the taking of corporate action by the Maker in furtherance of any of the
foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.

5. Conversion

(a) Optional Conversion. At the option of the Payee, at any time on or prior to
the Maturity Date, any amounts outstanding under this Note (or any portion
thereof), up to $1,500,000 in the aggregate, may be converted into warrants to
purchase shares of Class A common stock of the Maker (“Class A Common Stock”) at
a conversion price (the “Conversion Price”) equal to $1.50 per warrant
(“Warrants”). If the Payee elects such conversion, the terms of such Warrants
issued in connection with such conversion shall be identical to the warrants
issued to the Payee in the private placement that closed on November 7, 2017
(the “Private Placement Warrants”) in connection with the Maker’s initial public
offering that closed on November 7, 2017 (the “IPO”), including that each
Warrant shall entitle the holder thereof to purchase one share of Class A Common
Stock at a price of $11.50 per share, subject to the same adjustments applicable
to the Private Placement Warrants. Before this Note may be converted under this
Section 5(a), the Payee shall surrender this Note, duly endorsed, at the office
of the Maker and shall state therein the amount of the unpaid principal of this
Note to be converted and the name or names in which the certificates for
Warrants are to be issued (or the book-entries to be made to reflect ownership
of such Warrants with the Maker’s transfer agent). The conversion shall be
deemed to have been made immediately prior to the close of business on the date
of the surrender of this Note and the person or persons entitled to receive the
Warrants upon such conversion shall be treated for all purposes as the record
holder or holders of such Warrants as of such date. Each such newly issued
Warrant shall include a restricted legend that contemplates the same
restrictions as the Private Placement Warrants. The Warrants and shares of Class
A Common Stock issuable upon exercise of the Warrants shall constitute
“Registrable Securities” pursuant to that certain Registration Rights Agreement,
dated November 2, 2017, among the Maker, the Payee and certain other security
holders named therein.

 

 2 

 



(b) Remaining Principal. All accrued and unpaid principal of this Note that is
not then converted into Warrants, shall continue to remain outstanding and to be
subject to the conditions of this Note.

(c) Fractional Warrants; Effect of Conversion. No fractional Warrants shall be
issued upon conversion of this Note. In lieu of any fractional Warrants to the
Payee upon conversion of this Note, the Maker shall pay to the Payee an amount
equal to the product obtained by multiplying the Conversion Price by the
fraction of a Warrant not issued pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of any amounts specified in this
Section 5(c), this Note shall be cancelled and void without further action of
the Maker or the Payee, and the Maker shall be forever released from all its
obligations and liabilities under this Note.

6. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
the Payee may, by written notice to the Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) or
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of the Payee.

7. Waivers. The Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued hereon, may be sold upon any such writ
in whole or in part in any order desired by the Payee.

8. Unconditional Liability. The Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by the Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by the Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to the Maker or affecting the Maker’s liability hereunder.



 3 

 

 

9. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be in writing and delivered (i) personally or
sent by first class registered or certified mail, overnight courier service to
the address designated in writing, (ii) by facsimile to the number most recently
provided to such party or such other address or fax number as may be designated
in writing by such party, or (iii) by electronic mail, to the electronic mail
address most recently provided to such party or such other electronic mail
address as may be designated in writing by such party. Any notice or other
communication so transmitted shall be deemed to have been given on the day of
delivery, if delivered personally or by facsimile or electronic transmission;
one (1) business day after delivery to an overnight courier service; or five (5)
days after mailing if sent by first class registered or certified mail.

10. Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WITHIN THE STATE OF NEW YORK.

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account established in which the
proceeds of the IPO conducted by the Maker (including the deferred underwriters
discounts and commissions) and certain proceeds of the sale of the Private
Placement Warrants were deposited, as described in greater detail in the
registration statement and prospectus filed with the U.S. Securities and
Exchange Commission in connection with the IPO on November 7, 2017, and hereby
agrees not to seek recourse, reimbursement, payment or satisfaction for any
Claim against the trust account for any reason whatsoever.

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

14. Successors and Assigns. Subject to the restrictions on transfer in Sections
15 and 16 below, the rights and obligations of the Maker and the Payee hereunder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of any party hereto (by operation of law or otherwise) with the
prior written consent of the other party hereto and any attempted assignment
without the required consent shall be void.



 4 

 

 

15. Transfer of this Note or Securities Issuable on Conversion. With respect to
any sale or other disposition of this Note or securities into which this Note
may be converted, the Payee shall give written notice to the Maker prior
thereto, describing briefly the manner thereof, together with (i) except for a
Permitted Transfer, in which case the requirements in this clause (i) shall not
apply, a written opinion reasonably satisfactory to the Maker in form and
substance from counsel reasonably satisfactory to the Maker to the effect that
such sale or other distribution may be effected without registration or
qualification under any federal or state law then in effect and (ii) a written
undertaking executed by the desired transferee reasonably satisfactory to the
Maker in form and substance agreeing to be bound by the restrictions on transfer
contained herein. Upon receiving such written notice, reasonably satisfactory
opinion, or other evidence, and such written acknowledgement, the Maker, as
promptly as practicable, shall notify the Payee that the Payee may sell or
otherwise dispose of this Note or such securities, all in accordance with the
terms of the note delivered to the Maker. If a determination has been made
pursuant to this Section 15 that the opinion of counsel for the Payee, or other
evidence, or the written acknowledgment from the desired transferee, is not
reasonably satisfactory to the Maker, the Maker shall so notify the Payee
promptly after such determination has been made. Each Note thus transferred
shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with the Securities Act, unless in the opinion of
counsel for the Maker such legend is not required in order to ensure compliance
with the Securities Act. The Maker may issue stop transfer instructions to its
transfer agent in connection with such restrictions. Subject to the foregoing,
transfers of this Note shall be registered upon registration on the books
maintained for such purpose by or on behalf of the Maker. Prior to presentation
of this Note for registration of transfer, the Maker shall treat the registered
holder hereof as the owner and holder of this Note for the purpose of receiving
all payments of principal hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Maker shall not be affected by notice
to the contrary. For purposes hereof “Permitted Transfer” shall have the same
meaning as any transfer that would be permitted for the Private Placement
Warrants under the Letter Agreement, dated November 2, 2017, among the Maker,
the Payee and the other parties thereto.

16. Acknowledgment. The Payee is acquiring this Note for investment for its own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. The Payee understands that the
acquisition of this Note involves substantial risk. The Payee has experience as
an investor in securities of companies and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment in this Note, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of this investment in this Note and
protecting its own interests in connection with this investment.

[Signature Page Follows]

 

 5 

 





IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

 

SENTINEL ENERGY SERVICES INC.  

 



By:  

/s/ Krishna Shivram

Name:   Krishna Shivram Title:   Chief Executive Officer


 

Acknowledged and agreed as of the date first above written.



SENTINEL MANAGEMENT HOLDINGS, LLC  

 



By:  

/s/ Charles S. Leykum

Name:   Charles S. Leykum Title:   Managing Member

 



 

[Signature Page to Convertible Promissory Note]



 



  

 

 



 

SCHEDULE A

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

             

Date

 

Drawing

 

Description

 

Principal Balance

                                                                               
                                                                               
                                                                               
                                                     

 



 

